                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                             Plaintiff,

                        v.                   Case No. 3:19-cr-00076-SLG-1

    SONNY P. LELILI’O,

                             Defendant.


                                          ORDER

          At a proposed change of plea hearing (Docket 22), held before Judge

Deborah M. Smith, defendant Sonny P. Lelili’o entered an oral plea of guilty to

Count 1 of the Indictment. At Docket 26, Judge Smith issued her Final Report and

Recommendation, in which she recommended that the District Court accept the

defendant’s guilty plea. No objections to the Final Report and Recommendation

were filed.

          The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.” 2


1
    28 U.S.C. § 636(b)(1).
2
    Id.
But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

       The magistrate judge recommended that the Court accept the plea of guilty.

The Court has reviewed the Final Report and Recommendation and agrees with

its analysis. Accordingly, the Court adopts the Final Report and Recommendation,

and IT IS ORDERED that Mr. Lelili’o’s guilty plea to Count 1 of the Indictment is

ACCEPTED and he is adjudged GUILTY on Count 1 of the Indictment.

       The Court’s decision on whether to accept the terms of the parties’ plea

agreement will be deferred until a pre-sentence report by the probation office and

any written objections have been filed.

       DATED this 20th day of November, 2019 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




3
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:19-cr-00076-SLG-1, USA v. Sonny P. Lelili’o
Order re Final Report and Recommendation
Page 2 of 2
